Case 5:19-cr-00077-TKW-MJF Document 486 Filed 12/24/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF FLORIDA
PANAMA CITY DIVISION

UNITED STATES OF AMERICA
Vv. CAUSE NO, 5;19-CR-77-TKW

DUANE EDWARD CRAWSON
JEREMIAH JOE ROLLING
JORDAN RYAN HICKS

DAVEY EUGENE MANCILL
JAMES STACEY PAUL

KYLE MARTIN HUDSON
CHRISTOPHER MARION AMMONS
DANYEL MICHELLE WITT
SHERYL DAY GILLMAN
SHYLOE ROSE SACHSE
TILLMAN DOUGLAS MEARS
DAWN MARIE CRUTCHFIELD
JUSTIN MIKEL CHOPELAS
RONALD RYAN ROOF
MEGAN LEANN ROOF

BILLY COAL BRADSHAW
JAMES ERWIN MANCILL
JOSEPH MATTHEW CROWDER
AUDREY LYNN SMITH

BRIAN ANTHONY AMMONS
TAYLOR WARD STRIPLING
DAWN MARIE ROOF

DANIEL OLAJUWON BOSTON
CHASSITY LYNN LEE
JENNIFER MARIE MCCABE
JUSTINA RAE WILLIAMS
JOSEPH BAILEY ALEXANDER
DOUGLAS EDWARD MIXON
and

DWAYNE FRAZIER WHITE

MOTION IN LIMINE
COMES NOW the Defendant, Jeremiah Joe Rolling, by and through undersigned counsel
and files this Motion in Limine and enclosed legal memorandum, as follows:
The Defendant moves to bar statements made by alleged co-conspirators before
conducting a James hearing outside the presence of the Jury, which is the preferred method, to

establish the existence of a conspiracy.
Case 5:19-cr-00077-TKW-MJF Document 486 Filed 12/24/19 Page 2 of 4

LEGAL MEMORANDUM

It is not absolutely necessary to hold a separate hearing under James before admitting a co-
conspirator’s statement if the Government assures the Court that the statements would be
connected to the conspiracy alleged. United States v. Hasner, 340 F.3d 1261, 1275 (11 Cir. 2003);
United States v. James, 590 F.2d 575 (5 Cir. 1979). However, a James hearing outside the
presence of the jury is a preferred practice. United States v. Espino-Perez, 798 F.2d 439 (11" Cir.
1986).

A hearing outside the presence of the jury would be preferable in the instant case because
the allegations of a conspiracy to commit mail fraud includes an alleged conspiracy to pay
kickbacks, a conspiracy of which this Defendant did not participate. It is only through an
evidentiary hearing outside the jury’s presence before admission of hearsay, alleged co-
conspirator statements that the rights of the Defendant can be protected.

Therefore, the Defendant respectfully respects that the Court bar admission of co-
conspirators’ statements before holding a hearing outside the jury’s presence and entering a
finding of a conspiracy connected to the Defendant.

Respectfully submitted this 24th day of December, 2019.

/s/ George L. Beck, Jr.

GEORGE L. BECK, JR. (BECO11)

Attorney for Jeremiah Joe Rolling
OF COUNSEL:

Morris Haynes Law Firm

Post Office Box 1660
Alexander City, Alabama 35011
Telephone: 256-329-2000
Facsimile: 256-329-2015
Email: gbeck(@mhhlaw.net
Case 5:19-cr-00077-TKW-MJF Document 486 Filed 12/24/19 Page 3 of 4

RULE 7.1(B) CERTIFICATE
The undersigned attorney respectfully certifies that he has conferred electronically with the

Government’s attorney without resolution before the filing of this motion.

/s/ George L. Beck, Jr.
OF COUNSEL
Case 5:19-cr-00077-TKW-MJF Document 486 Filed 12/24/19 Page 4 of 4

CERTIFICATE OF SERVICE

1 hereby certify that on December 24, 2019 the above and foregoing has been filed using

the CM/ECF system which will electronically serve a copy of same to all counsel of record.

/s/ George L. Beck, Jr.
OF COUNSEL
